Exhibit 10.1


SOURCEFORGE, INC.


FY 2009 EXECUTIVE OFFICER INCENTIVE BONUS POLICIES


Purpose:


The purpose of the Fiscal Year (“FY”) 2009 Executive Officer Incentive Bonus
Plan (the “Officer Plan”) is to recognize the achievements of the senior
management team of SourceForge, Inc.
(the “Company”) as compared to agreed financial objectives.


Plan Year:


For purposes of this Officer Plan, the plan year will be divided equally into
four portions:



 
·
First Quarter of FY 2009, which runs from August 1, 2008 through and including
October 31, 2008;

 
·
Second Quarter FY 2009, which runs from November 1, 2008 through and including
January 31, 2009;

 
·
Third Quarter of FY 2009, which runs from February 1, 2009 through and including
April 30, 2009; and

 
·
Fourth Quarter FY 2009, which runs from May 1, 2009 through and including July
31, 2009.



Administration:


Except as otherwise set forth in this Officer Plan, the Compensation Committee
of the Company’s Board of Directors (the “Committee”) shall administer the
Officer Plan and shall have the exclusive and final discretionary authority and
power to determine employee eligibility to participate and receive payment under
this Officer Plan, to determine the amount of payment under this Officer Plan,
to construe terms and provisions of this Officer Plan, and to exercise all other
powers specified in this Officer Plan or which may be implied from the
provisions of this Officer Plan. The Committee also reserves the right, in its
sole discretion, to determine individual Participant eligibility under this
Officer Plan.


The Committee has the authority, in its discretion to amend and rescind any of
this Officer Plan’s terms or provisions, terminate this Officer Plan, make
individual Participant exceptions, and to make all determinations necessary for
the administration of this Officer Plan.


Eligibility:


The Committee has the sole authority to determine eligibility under this Officer
Plan.


Participants in the Officer Plan (a “Participant”) are selected for
participation in the Officer Plan by the Committee. Participants must be
executive officers of the Company throughout the applicable quarter of FY 2009
in order to be eligible to receive such quarter’s corresponding FY 2009
quarterly payment under the terms of this Officer Plan (the “Fiscal Quarter
Bonus”).


Participants, who become eligible during an applicable fiscal quarter of FY 2009
- through promotion or as new hires - will be eligible to join the Officer Plan
and may receive the corresponding Fiscal Quarter Bonus on a pro-rata basis.


Participants who are employed any portion of a fiscal quarter, but do not work
the entire fiscal quarter, due to a statutorily required leave of absence (such
as leave under the Pregnancy Disability Leave Act or the Family Medical Leave
Act/California Family Rights Act), will be entitled to a pro-rata portion of
their Fiscal Quarter Bonus based on the proportion of time they were employed
during that fiscal quarter. To qualify for the Fiscal Quarter Bonus, the
Participant must be employed at the time of payout, as defined in the Officer
Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
Additionally, if Participant is replaced with an interim executive officer while
Participant is out on statutorily required leave, and provided such interim
executive officer is selected for participation by the Committee, the interim
executive officer will be entitled to earn a pro-rata portion of the Fiscal
Quarter Bonus based on the proportion of time that the interim executive officer
worked during that fiscal quarter. The interim executive officer must be
employed by the Company at the time of the payout, although the interim
executive officer need not be employed in the interim executive officer position
at the time of payout. In no case, however, will the interim executive officer
receive a lesser bonus than he/she would have had he/she not replaced a
Participant who is out on statutorily required leave.


Bonus Potential:


At the beginning of FY 2009 (or as soon thereafter as is practicable), the
quarterly bonus potential levels will be established for each Participant based
on Participant’s position, responsibilities, and influence on business
objectives. Bonus potential will be expressed as a percentage of such
Participant’s annual base salary at the beginning of the Officer Plan year (or
as soon thereafter as is practicable).


Corporate Bonus Measurements:


The Committee will have the sole authority to establish the metrics of the
corporate bonus measurements under this Officer Plan (the “Officer Plan
Corporate Bonus Measurements”).


The allocations, methodologies and metrics, which were determined by the
Committee are attached hereto as Attachment A, and are based on the FY 2009
Operating Plan approved by the Company’s Board of Directors. Each Participant’s
award will be determined in accordance with the provisions set forth in this
Officer Plan based on achievement of each Officer Plan Corporate Bonus
Measurement.


Payout:


In order to receive any Fiscal Quarter Bonus, a Participant must be an executive
officer of the Company at the time of payout of the Fiscal Quarter Bonus, with
such payout to occur within ninety (90) days of the end of each respective
fiscal quarter (but in no event will such payout be made later than the
fifteenth day of the third month of the later of the end of the Participant’s
taxable year or the Company’s taxable year in which such Fiscal Quarter Bonus
was earned). There will be no exceptions made to this policy. If a Participant’s
position as an executive officer of the Company terminates for any reason,
including voluntarily by the employee, by the Company with or without cause, or
due to a reduction-in force, Participant will not be entitled to receive any
additional Fiscal Quarter Bonus under this Officer Plan.


All Fiscal Quarter Bonuses will be subject to the required federal, state, or
local withholdings, in accordance with the Company’s normal payroll practice.


Plan Limitations:


The Officer Plan, as described in this document, is only in effect for FY 2009
and will not continue beyond that point.
 
 
 

--------------------------------------------------------------------------------

 
 
The Committee reserves the right, based upon business conditions, to amend or
terminate this Officer Plan at any time, in whole or in part, in its sole
discretion, and without notice.


No person eligible to participate in this Officer Plan is eligible to
participate in any other Company incentive bonus plan at this time.


It is intended that this Officer Plan comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and any temporary or final
Treasury Regulations and Internal Revenue Service guidance thereunder and all
other applicable IRS guidance issued with respect to Section 409A to the extent
applicable.


Employment at Will:
 
The employment of all employees at the Company is terminable at any time by
either party, with or without cause being shown or advance notice by either
party. This Officer Plan shall not be construed to create a contract of
employment for a specified period of time between the Company and any employee.
 
Entire Agreement:


This Officer Plan is the entire agreement between the Company and the
Participants regarding the subject matter of this Officer Plan and supersedes
all prior bonus compensation or bonus incentive plans or any written or verbal
representations regarding the subject matter of this Officer Plan.


Choice of Law:
All questions concerning the construction, validation and interpretation of the
Officer Plan shall be governed by the law of the State of California without
regard to its conflict of laws provisions.
 
Headings:
The headings in the Officer Plan are inserted for convenience only and shall not
be deemed to constitute a part hereof nor to affect the meaning thereof.


Severability:


The invalidity or unenforceability of any provision or provisions of this
Officer Plan will not affect the validity or enforceability of any other
provision hereof, which will remain in full force and effect.


 
 

--------------------------------------------------------------------------------

 